DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 08/25/2022. 
The application contains 1-19, Claims 1, 8 and 14 have been amended. All claims have been examined.
Previous rejection under 35 USC § 103 have been withdrawn as necessitated by the claim amendments 
Previous rejection under 35 USC § 112 withdrawn as necessitated by the claim amendments 
This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1-3 and 7  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 1 recites a “Method” comprising steps that may be organized human activity (prong 1). The overall process presented in the claim is determining a probability value, based on rules, if an article is real (real world). See par. 2-4 of the specification. The steps taken provide an opportunity identify if the article is real or fake and respond to that decision.

Limitations under prong 1:
The specific limitations of “applying a plurality of logic-based rules to determine a probability value…”, and “responsive to the determination… taking a responsive action" (user deciding if the article is fake or not) appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of "receiving a first article data set”, is insignificant extra-solution activity to the judicial exception, as mere data gathering  (See MPEP 2106.05(g)). 
The limitations to include “by the feedforward neural network,” is interpreted as merely using instructions or a computer as a tool to perform the abstract idea (see MPEP 2106.05 (f)). There are no details claimed with regard to the feedforward neural network to interpret it any narrower.

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 2: wherein the information relating to the first article of the first article further (what data is in the article) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 3: wherein the responsive action is one of (what action is taken) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claims 7: determination if another article is fake further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 8 recites a “Method” comprising steps that may be organized human activity (prong 1). The overall process presented in the claim is determining a probability value, based on rules, if an article is real (real world) or fake (virtual world) . See par. 2-4 of the specification. The steps taken provide an opportunity identify if the article is real or fake and respond to that decision.

Limitations under prong 1:
The specific limitations of “applying a plurality of logic-based rules to determine a probability value…”, and “responsive to the determination… taking a responsive action" (user deciding if the article is fake or not) appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of "receiving a first article data set”, is insignificant extra-solution activity to the judicial exception, as mere data gathering  (See MPEP 2106.05(g)). 
The limitations to include “by the feedforward neural network,” is interpreted as merely using instructions or a computer as a tool to perform the abstract idea (see MPEP 2106.05 (f)). There are no details claimed with regard to the feedforward neural network to interpret it any narrower.

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 9: wherein the information relating to the first article of the first article further (what data is in the article) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 10: wherein the responsive action is one of (what action is taken) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 14 recites a “Method” comprising steps that may be organized human activity (prong 1). The overall process presented in the claim is determining, based on rules, probability values indicating when portions of an article are real (real world) or fake (virtual world) . See par. 2-4 of the specification. The steps taken provide an opportunity identify if the portions of the article are real or fake and provide response to that decision or determination.

Limitations under prong 1:
The specific limitations of “applying a plurality of logic-based rules to the first article to determine a probability value ”, and “responsive to the determination that the portions… taking a responsive action" (user deciding if the article is fake or not) appear to be nothing more organized human activity.

Limitations under prong 2:
The limitations of "receiving a first article data set”, is insignificant extra-solution activity to the judicial exception, as mere data gathering  (See MPEP 2106.05(g)). 
The limitations to include “by the feedforward neural network,” is interpreted as merely using instructions or a computer as a tool to perform the abstract idea (see MPEP 2106.05 (f)). There are no details claimed with regard to the feedforward neural network to interpret it any narrower.

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 15: wherein the information relating to the first article of the first article further (what data is in the article) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.

Claim 16: wherein the responsive action is one of (what action is taken) further describes the abstract idea previously identified in the independent claims.  Thus, the claims recite an abstract idea and are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastan Day (https://kastanday.com/fake-news-detection-details/) published Oct 2017 and as available March 4, 2019 (hereinafter Kastan), in view of ODSC - Open Data Science, (https://odsc.medium.com/deep-learning-finds-fake-news-with-97-accuracy-d774ca977b0d) published Jan 25, 2019 (hereinafter ODSC).

In regards to claim 1, Kastan teaches a computer-implemented method (CIM) comprising: receiving a first article data set including information relating to a first article; applying a plurality machine logic-based rules to the first article data set (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (TermFrequency, Inverse Document Frequency us”); responsive to the determination that the first article is a real world article, taking a responsive action (see page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication as to whether it was fake or not).
Kastan teaches machine logic-based rules to determine a real world article as shown above but doesn’t specifically teach with the plurality of machine logic-based rules including the use of a feedforward neural network; determining, by the feedforward neural network, a probability value indicating that the first article is a real world article
ODSC teaches with the plurality of machine logic-based rules including the use of a feedforward neural network; determining, by the feedforward neural network, a probability value indicating that the first article is a real world article (see pages 6-8, it provides teachings of using neural networks including using feedforward network to make a determination for real or fake content. The results provide a percentage value of which of the content is real and which are not from the content that was input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of ODSC for using a feedforward network to modify the teachings of Kastan, since it uses a known “traditional” neural network and since it enhances the system by providing means to identifying and provided a percentage of a fake or real data on a document (see page 6 and 8).

In regards to claim 2, Kang further teaches wherein the information relating to the first article of the first article data set includes at least one of the following types of information: text of the article, audio corresponding to the text of the article, video, still image(s) and/or metadata (see page 3-4 section “Parsing input and fetching articles”; applies natural language processing to the text/content of the news article).

In regards to claim 4, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, TF, TF-IDF).
	
In regards to claim 5, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).

In regards to claim 6, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).


In regards to claim 7, Kastan further discloses receiving a second article data set including information relating to a second article; applying a plurality machine logic-based rules to the second article data set to determine that the second article is a virtual world article (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (Term Frequency, Inverse Document Frequency us”. See page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication as to whether it was fake or not. Running subsequent searches for the user on a session, thus providing means to receive many article – a second, third, etc.- to make the determinations); responsive to the determination that the second article is a virtual world article, taking a responsive action (see page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication as to whether it was fake or not).

In regards to claim 8, Kastan teaches a computer-implemented method (CIM) comprising: receiving a first article data set including information relating to a first article; applying a plurality machine logic-based rules to the first article data set (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake (Virtual) or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (Term Frequency, Inverse Document Frequency us”.); and responsive to the determination that the first article is a real world article, taking a responsive action (see page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication to the user as to whether it was real or fake).
Kastan teaches machine logic-based rules to determine a virtual world article as shown above  but doesn’t specifically teach with the plurality of machine logic-based rules including the use of a feedforward neural network; determining, by the feedforward neural network, a probability value indicating that the first article is a virtual world article
ODSC teaches with the plurality of machine logic-based rules including the use of a feedforward neural network; determining, by the feedforward neural network, a probability value indicating that the first article is a virtual world article (see pages 6-8, it provides teachings of using neural networks including using feedforward network to make a determination for real or fake content. The results provide a percentage value of which of the content is real and which are not from the content that was input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of ODSC for using a feedforward network to modify the teachings of Kastan, since it uses a known “traditional” neural network and since it enhances the system by providing means to identifying and provided a percentage of a fake or real data on a document (see page 6 and 8).

In regards to claim 9, Kastan teaches wherein the information relating to the first article of the first article data set includes at least one of the following types of information: text of the article, audio corresponding to the text of the article, video, still image(s) and/or metadata (see page 3-4 section “Parsing input and fetching articles”; applies natural language processing to the text/content of the news article).

In regards to claim 11, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, TF, TF-IDF).

In regards to claim 12, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).

In regards to claim 13, Kastan teaches wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).
Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastan and ODSC as applied to claims above, and further in view of  Lisuk et al. (US 20160078022).

Claims 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastan, ODSC as applied to claims 1 and 8 above, and further in view of  Lisuk et al. (US 20160078022).

In regards to claim 3, Kastan doesn’t specifically teach wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game.
Lisuk teaches wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game (see para 22-25, 28 and  claim 1; teaches a system after a document has been classified having means for adding a label of the classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Lisuk to modify the teachings of Kastan in a similar matter as to label classified data, since it provides the visual data to user and enhances any process that uses the classified documents for further classifications (see para 22-25)

In regards to claim 10, Kastan doesn’t specifically teach wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game.
Lisuk teaches wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game (see para 22-25, 28 and  claim 1; teaches a system after a document has been classified having means for adding a label of the classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Lisuk to modify the teachings of Kastan in a similar matter as to label classified data, since it provides the visual data to user and enhances any process that uses the classified documents for further classifications (see para 22-25)

Claim 14, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al. (US 20180018316), in view of Paulik et al. (US 20140325335) and in view of Kastan Day (https://kastanday.com/fake-news-detection-details/) published Oct 2017 and as available March 4, 2019 (hereinafter Kastan) and further in view of ODSC - Open Data Science, (https://odsc.medium.com/deep-learning-finds-fake-news-with-97-accuracy-d774ca977b0d) published Jan 25, 2019 (hereinafter ODSC).

In regards to claim 14,  Bogdan teaches a computer-implemented method (CIM) comprising: receiving a first article data set including information relating to a first article; applying a plurality machine logic-based rules to the first article data set to determine that: (i) a first portion of the first article includes information relates to a topic, and (ii) a second portion of the first article includes information relating to different topic (see para 24-27, 32, 64; using learning algorithm and NLP determining multiple topics found on a document); 
Bogdan doesn’t specifically teach responsive to the determination that the first portion of the first article relates to a topic and the second portion of the first article relates to second topic, taking a responsive action.
Paulik teaches responsive to the determination that the first portion of the first article relates to a topic and the second portion of the first article relates to second topic, taking a responsive action (see para 34; teaches adding labels for each of the identified topics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Paulik to modify the teachings of Bogdan to determine and label topic on a document, since it facilitates and enhances the visual identification of the document content to the user.
Bogdan teaches determining multiple topic within a document as taught above (see para 24-27, 32, 64), but doesn’t specifically teach article information relates real world events (real), virtual world events (fake); 
Kastan teaches article information relates real world events (real), virtual world events (fake) (see page 1-4 using guidelines to verify news article. Using the guidelines its determined if the article is fake (Virtual) or real. “combination of Bag-of-Words, Google’s word-2-vec, TF, TF-IDF (Term Frequency, Inverse Document Frequency us”.); On page 4 last paragraph and page 5 second paragraph; teaches making determination about the veracity of an article and based on the results of the determination providing an indication to the user as to whether it was real or fake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan as modified by Paulik in order to determine that the topic on the document is fake or real to add those topic determinations to the topic of Bogdan, since it enhances the system by providing means to identifying and differentiating topic which are classified as fake or real on a document.
Bogdan as modified by Kastan teaches determining steps for real or virtual data as shown above, but don’t specifically teach with the plurality of machine logic-based rules including the use of a feedforward neural network; determining, by the feedforward neural network, a probability value indicating that: (i) real world events, and (ii) virtual world events
ODSC teaches with the plurality of machine logic-based rules including the use of a feedforward neural network; determining, by the feedforward neural network, a probability value indicating that: (i) real world events, and (ii) virtual world events (fake) (see pages 6-8, it provides teachings of using neural networks including using feedforward network to make a determination for real or fake content. The results provide a percentage value of which of the content is real and which are not from the content that was input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of ODSC for using a feedforward network to modify the teachings of Kastan, since it uses a known “traditional” neural network and since it enhances the system by providing means to identifying and provided a percentage of a fake or real data on a document (see page 6 and 8).

In regards to claim 15,  Bogdan further teach wherein the information relating to the first article of the first article data set includes at least one of the following types of information: text of the article, audio corresponding to the text of the article, video, still image(s) and/or metadata (see abstract and para 24-27, 32, 64; natural language processing on the text)

In regards to claim 17, Bogdan doesn’t specifically teach wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts.
Kastan teaches wherein the application of machine logic-based rules to the first article data set includes creating three Word2vec models with corresponding term frequency counts (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, TF, TF-IDF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan, since it’s a known techniques/model used for text vectorization which provide means to obtain conceptual and relationship between the content and used for text classification.

In regards to claim 18, Bogdan doesn’t specifically teach wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder.
Kastan teaches wherein the application of machine logic-based rules to the first article data set includes using Word2vec deep learning and one hot encoding to learn a text auto encoder. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan, since it’s a known techniques/model used for text vectorization which provide means to obtain conceptual and relationship between the content and used for text classification.

In regards to claim 19, Bogdan doesn’t specifically teach wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space.
Kastan teaches wherein the application of machine logic-based rules to the first article data set includes projecting text of the first article into a large feature vector space. (see page 4 last paragraph and page 5 second paragraph; teaches using word2vec, bag of words).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Kastan to modify the teachings of Bogdan, since it’s a known techniques/model used for text vectorization which provide means to obtain conceptual and relationship between the content and used for text classification.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan, Paulik, Kastan and ODSC as applied to claim 14 above, and further in view of  Lisuk et al. (US 20160078022).

In regards to claim 16, Bogdan doesn’t specifically teach wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game.
Lisuk teaches wherein the responsive action is one of the following types of responsive actions: applying a tag to the article data set specifying that the first article is a real world article, labeling the article data set to indicate that the first article is a real world article, using the article to train a machine learning computer system used to perform processing related to real world situations, indexing for search engines, analyzing the text for research purposes, analyzing topic trends for the correct domain, indexing results for specialized paid search engines, filtering results for specialized paid search engines, providing references to news organizations, automatically posting results to a given social media platform for a correct domain, automatically moderating a given social media platform the correct domain, providing topical items for a blog or forum of discussion, automatically presenting headlines in a ticker format, and/or presenting relevant content to video game players while they are actively playing the video game (see para 22-25, 28 and  claim 1; teaches a system after a document has been classified having means for adding a label of the classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Lisuk to modify the teachings of Bogdan in order to label classified data, since it provides the visual data to user and enhances any process that uses the classified documents for further classifications (see para 22-25)


Response to Arguments
Applicant's arguments with respect to prior art have been fully considered but moot in view of new grounds of rejection. See rejection above.

Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the addition of the language “with the plurality of machine logic-based rules including the use of a feedforward neural network” overcomes the 101 rejection because the feedforward neural network is not a “generic computer component”. Examiner respectfully disagrees.
The added claim language doesn’t provide any indications or explanation for the feedforward neural network. There are no details claimed about the feedforward neural network to interpret it any narrower. As such, its interpreted as a computer/server processor applying the rules. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144